NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHUYU REN,                                      No.    16-70682

                Petitioner,                     Agency No. A089-967-482

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Shuyu Ren, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) order denying her motion to reconsider the denial of her prior motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen or reconsider.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Ren’s motion to

reconsider for failure to identify any error of fact or law in the IJ’s denial of her

motion to reopen. See 8 C.F.R. § 1003.23(b)(2). Ren’s underlying motion to

reopen was untimely, and she did not present sufficient evidence to establish that

she was prevented from timely filing the motion by any deception, fraud, or error.

See 8 C.F.R. § 1003.23(b)(1); Iturribarria v. INS, 321 F.3d 889, 897-98 (9th Cir.

2003). In addition, the record does not support her contention that the agency failed

to consider relevant evidence. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th

Cir. 2006) (petitioner did not overcome the presumption that the BIA did review

the record).

      We lack jurisdiction to consider Ren’s unexhausted contention that the

administrative record is incomplete. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644

(9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     16-70682